                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 1 of 19



                                  1   Bobby Saadian, SBN 250377
                                      Thiago Coelho, SBN 324715
                                  2   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  3   Los Angeles, California 90010
                                  4   Telephone: (213) 381-9988
                                      Facsimile: (213) 381-9989
                                  5
                                      Attorneys for Plaintiff
                                  6   and Proposed Class
                                  7                                  UNITED STATES DISTRICT COURT
                                  8
                                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                 10
                                 11   KYO HAK CHU, individually and on                 CASE NO.:
                                      behalf of all others similarly situated,
                                 12                                                              CLASS ACTION COMPLAINT
                                                                Plaintiff,
                                                                                            1.   VIOLATIONS OF THE AMERICANS
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                              v.                                                 WITH DISABILITIES ACT OF 1990, 42
                                 14                                                              U.S.C. §12181
                                      SAKS & COMPANY, LLC, a Delaware                       2.   VIOLATIONS OF THE UNRUH CIVIL
                                 15   corporation; and DOES 1 to 10, inclusive,                  RIGHTS ACT
                                                                                                 DEMAND FOR JURY TRIAL
                                 16                             Defendants.
                                 17
                                 18           Plaintiff Kyo Hak Chu (“Plaintiff”), individually and on behalf of all others similarly

                                 19   situated, brings this action based upon his personal knowledge as to himself and his own acts, and

                                 20   as to all other matters upon information and belief, based upon, inter alia, the investigations of

                                 21   their attorneys.

                                 22                                           NATURE OF THE ACTION

                                 23           1.         Plaintiff is a visually-impaired and legally blind person who requires screen-

                                 24   reading software to read website content using his computer. Plaintiff uses the terms “blind” or

                                 25   “visually-impaired” to refer to all people with visual impairments who meet the legal definition

                                 26   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                 27   Some blind people who meet this definition have limited vision. Others have no vision.

                                 28
                                                                                        1
                                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 2 of 19



                                  1          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                  2   “Class Members”), bring this Class Action to secure redress against Defendant Saks & Company,

                                  3   LLC, (“Defendant”) and DOES 1-10, for its failure to design, construct, maintain, and operate its

                                  4   website to be fully and equally accessible to and independently usable by Plaintiff and other blind

                                  5   or visually-impaired people. Defendants’ denial of full and equal access to its website, and

                                  6   therefore denial of its products and services offered thereby and in conjunction with its physical

                                  7   locations, is a violation of Plaintiffs’ rights under the Americans with Disabilities Act (“ADA”)

                                  8   and California’s Unruh Civil Rights Act (“UCRA”).

                                  9          3.      Because Defendants’ website, https://www.saksfifthavenue.com/ (the “Website”

                                 10   or “Defendant’s website”), is not fully or equally accessible to blind and visually-impaired

                                 11   consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause a change in

                                 12   Defendant’s corporate policies, practices, and procedures so that Defendant’s website will

                                 13
3055 Wilshire Blvd, 12th Floor




                                      become and remain accessible to blind and visually-impaired consumers.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                           THE PARTIES

                                 15          4.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

                                 16   County of San Francisco. Plaintiff is legally blind, visually-impaired handicapped person, and

                                 17   member of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2),

                                 18   and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

                                 19          5.      Defendant is a Delaware corporation, with its headquarters in New York.
                                 20   Defendant’s servers for the website are in the United States. Defendant conducts a large amount

                                 21   of its business in California, and the United States as a whole. These stores constitute places of

                                 22   public accommodation. Defendant’s stores provide to the public important goods and services.

                                 23   Defendant’s website provides consumers with access to a ready to wear collection of wardrobe

                                 24   essentials for kids, men and women including designer collections, plus and extended sizes, best

                                 25   sellers, new arrivals, activewear, maternity, loungewear, formal and evening, swimwear,

                                 26   workwear, lingerie and sleepwear, footwear , handbags, jewelry, bath and beauty products, baby

                                 27   gear and essentials, toys and books, home décor, kitchen and dining, luggage, tech accessories

                                 28   and other products which are available online and in retail stores for purchase.
                                                                                       2
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 3 of 19



                                  1          6.      Plaintiff is unaware of the true identities, and capacities of the defendants sued

                                  2   herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true names

                                  3   and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believe, and

                                  4   thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some

                                  5   manner for the events and happenings alleged herein and that each Defendant sued herein as a

                                  6   DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                  7          7.      Defendant’s stores are public accommodations within the definition of Title III of

                                  8   the ADA, 42 U.S.C. § 12181(7). https://www.saksfifthavenue.com/ is a service, privilege, or

                                  9   advantage of Defendant’s services and product and locations.

                                 10                                   JURISDICTION AND VENUE

                                 11          8.      This Court has subject matter jurisdiction over the state law claims alleged in this

                                 12   First Amended Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §1332(d)(2)(A)

                                 13
3055 Wilshire Blvd, 12th Floor




                                      because: (a) the matter in controversy exceeds the sum of $5 million, exclusive of interest and
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   costs; and (b) some of the class members are citizens of a state (California) that is different from

                                 15   the state of citizenship of Defendant (New York).

                                 16          9.      Defendant is subject to personal jurisdiction in this District. Defendant has been

                                 17   and is committing the acts or omissions alleged herein in the Central District of California that

                                 18   caused injury, and violated rights prescribed by the ADA and UCRA, to Plaintiff and to other

                                 19   blind and other visually impaired-consumers. A substantial part of the acts and omissions giving
                                 20   rise to Plaintiffs’ claims occurred in the Central District of California. Specifically, on several

                                 21   separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities, goods,

                                 22   and services of Defendant’s website in San Francisco County. The access barriers Plaintiff has

                                 23   encountered on Defendant’s website have caused a denial of Plaintiffs’ full and equal access

                                 24   multiple times in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s

                                 25   website. Similarly, the access barriers Plaintiff has encountered on Defendant’s website have

                                 26   impeded Plaintiffs’ full and equal enjoyment of goods and services offered at Defendant’s brick-

                                 27   and mortar stores.

                                 28
                                                                                       3
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 4 of 19



                                  1            10.        This Court also has subject-matter jurisdiction over this action pursuant to 28

                                  2   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiffs’ claims arise under Title III of the ADA, 42

                                  3   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                  4            11.        This Court has personal jurisdiction over Defendant because it conducts and

                                  5   continues to conduct a substantial and significant amount of business in the State of California,

                                  6   County of San Francisco, and because Defendant's offending website is available across

                                  7   California.

                                  8            12.        Venue is proper in the Northern District of California pursuant to 28 U.S.C. §1391

                                  9   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                 10   substantial and significant amount of business in this District, Defendant is subject to personal

                                 11   jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred

                                 12   in this District.

                                 13
3055 Wilshire Blvd, 12th Floor




                                                THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            13.        The Internet has become a significant source of information, a portal, and a tool

                                 15   for conducting business, doing everyday activities such as shopping, learning, banking,

                                 16   researching, as well as many other activities for sighted, blind and visually-impaired persons

                                 17   alike.

                                 18            14.        In today's tech-savvy world, blind and visually-impaired people have the ability to

                                 19   access websites using keyboards in conjunction with screen access software that vocalizes the

                                 20   visual information found on a computer screen. This technology is known as screen-reading

                                 21   software. Screen-reading software is currently the only method a blind or visually-impaired

                                 22   person may independently access the internet. Unless websites are designed to be read by screen-

                                 23   reading software, blind and visually-impaired persons are unable to fully access websites, and the

                                 24   information, products, and services contained thereon.

                                 25            15.        Blind and visually-impaired users of Windows operating system-enabled

                                 26   computers and devices have several screen-reading software programs available to them. Some

                                 27   of these programs are available for purchase and other programs are available without the user

                                 28   having to purchase the program separately. Job Access With Speech, otherwise known as
                                                                                           4
                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 5 of 19



                                  1   “JAWS,” is currently the most popular, separately purchased and downloaded screen-reading

                                  2   software program available for a Windows computer.

                                  3            16.   For screen-reading software to function, the information on a website must be

                                  4   capable of being rendered into text. If the website content is not capable of being rendered into

                                  5   text, the blind or visually-impaired user is unable to access the same content available to sighted

                                  6   users.

                                  7            17.   The international website standards organization, the World Wide Web

                                  8   Consortium, known throughout the world as W3C, has published Success Criteria for version 2.0

                                  9   of the Web Content Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-

                                 10   established guidelines for making websites accessible to blind and visually-impaired people.

                                 11   These guidelines are adopted, implemented and followed by most large business entities who

                                 12   want to ensure their websites are accessible to users of screen-reading software programs. Though

                                 13
3055 Wilshire Blvd, 12th Floor




                                      WCAG 2.0 has not been formally adopted as the standard for making websites accessible, it is
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   one of, if not the most, valuable resource for companies to operate, maintain, and provide a

                                 15   website that is accessible under the ADA to the public.

                                 16            18.   Within this context, the Ninth Circuit has recognized the viability of ADA claims

                                 17   against commercial website owners/operators with regard to the accessibility of such websites.

                                 18   Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.

                                 19   BL-66. This is in addition to the numerous courts that already recognized such application.

                                 20            19.   Each of Defendant’s violations of the Americans with Disabilities Act is likewise

                                 21   a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any

                                 22   violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §

                                 23   51(f).

                                 24            20.   Further, Defendant’s actions and inactions denied Plaintiff full and equal access to

                                 25   their accommodations, facilities, and services. A substantial motivating reason for Defendant to

                                 26   deny Plaintiff access was the perception of Plaintiffs’ disability. Defendants’ denial of Plaintiffs’

                                 27   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed

                                 28
                                                                                        5
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 6 of 19



                                  1   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in

                                  2   causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.

                                  3          21.     Inaccessible or otherwise non-compliant websites pose significant access barriers

                                  4   to blind and visually-impaired persons. Common barriers encountered by blind and visually

                                  5   impaired persons include, but are not limited to, the following:

                                  6                  a. A text equivalent for every non-text element is not provided;

                                  7                  b. Title frames with text are not provided for identification and navigation;

                                  8                  c. Equivalent text is not provided when using scripts;

                                  9                  d. Forms with the same information and functionality as for sighted persons are

                                 10                      not provided;

                                 11                  e. Information about the meaning and structure of content is not conveyed by

                                 12                      more than the visual presentation of content;

                                 13
3055 Wilshire Blvd, 12th Floor




                                                     f. Text cannot be resized without assistive technology up to 200 percent without
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      loss of content or functionality;

                                 15                  g. If the content enforces a time limit, the user is not able to extend, adjust or

                                 16                      disable it;

                                 17                  h. Web pages do not have titles that describe the topic or purpose;

                                 18                  i. The purpose of each link cannot be determined from the link text alone or from

                                 19                      the link text and its programmatically determined link context;

                                 20                  j. One or more keyboard operable user interface lacks a mode of operation where

                                 21                      the keyboard focus indicator is discernible;

                                 22                  k. The default human language of each web page cannot be programmatically

                                 23                      determined;

                                 24                  l. When a component receives focus, it may initiate a change in context;

                                 25                  m. Changing the setting of a user interface component may automatically cause a

                                 26                      change of context where the user has not been advised before using the

                                 27                      component;

                                 28                  n. Labels or instructions are not provided when content requires user input;
                                                                                       6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 7 of 19



                                  1                   o. In content which is implemented by using markup languages, elements do not

                                  2                      have complete start and end tags, elements are not nested according to their

                                  3                      specifications, elements may contain duplicate attributes and/or any IDs are

                                  4                      not unique;

                                  5                   p. Inaccessible Portable Document Format (PDFs) ; and,

                                  6                   q. The name and role of all User Interface elements cannot be programmatically

                                  7                      determined; items that can be set by the user cannot be programmatically set;

                                  8                      and/or notification of changes to these items is not available to user agents,

                                  9                      including assistive technology.

                                 10                                     FACTUAL BACKGROUND

                                 11          22.      Defendant offers the https://www.saksfifthavenue.com/ website, to the public.

                                 12   The website offers features which should allow all consumers to access the goods and services

                                 13
3055 Wilshire Blvd, 12th Floor




                                      which Defendant offers in connection with its physical locations. The goods and services offered
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   by Defendant include, but are not limited to the following, which allow consumers to: apply for

                                 15   a credit card, purchase gift cards, find information about store locations and events, shipping

                                 16   policy, returns and exchanges; access ready to wear collection of wardrobe essentials for kids,

                                 17   men and women including designer collections, plus and extended sizes, best sellers, new arrivals,

                                 18   activewear, maternity, loungewear, formal and evening wear, swimwear including bathing suits

                                 19   and cover ups; workwear including pants, shirts, skirts and blazers; lingerie and sleepwear;
                                 20   footwear including designer heels, booties, boots, flats, pumps, slingbacks, sandals, slides, mules

                                 21   and sneakers;    bags including backpacks, clutches, crossbody, satchels, totes, and bucket;

                                 22   accessories including bracelets, earrings, necklaces, rings, fine jewelry, watches, belts, gloves,

                                 23   hats, scarves, sunglasses, optical, wallets, cases; bath and beauty products including fragrance,

                                 24   foundation makeup, primers, eye shadows, blushes, pressed powders, tinted moisturizers, BB

                                 25   creams, bronzers, concealers, cleansers, face and sheet masks, face oils, moisturizers, eye creams

                                 26   and treatments; baby gear and essentials including car seats, diaper bags, strollers, activity chairs

                                 27   and playards; toys and books; home décor including home accents, wall art, candles, diffusers,

                                 28   picture frames, vases; kitchen and dining including blenders, juicers, mixers, cutlery, flatware,
                                                                                        7
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 8 of 19



                                  1   dinnerware, serveware, table linens, coffee and expresso makers, luggage and tech accessories

                                  2   that are available for purchase online and in store locations.

                                  3          23.     Based on information and belief, it is Defendant's policy and practice to deny

                                  4   Plaintiff and Class Members, along with other blind or visually-impaired users, access to

                                  5   Defendant’s website, and to therefore specifically deny the goods and services that are offered

                                  6   and integrated with Defendant’s stores. Due to Defendant's failure and refusal to remove access

                                  7   barriers on its website, Plaintiff and other visually-impaired persons have been and are still being

                                  8   denied equal and full access to Defendant’s stores and the variety of bath and beauty products,

                                  9   apparel, footwear and accessories offered to the public through Defendant’s Website.

                                 10   Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny Plaintiff and

                                 11                                        Class Members’ Access

                                 12          24.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

                                 13
3055 Wilshire Blvd, 12th Floor




                                      computer without the assistance of screen-reading software. However, Plaintiff is a proficient
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   user of the JAWS screen-reader as well as Mac’s VoiceOver and use it to access the internet.

                                 15   Plaintiff has visited https://www.saksfifthavenue.com/ on several separate occasions using the

                                 16   JAWS and/or VoiceOver screen-readers.

                                 17          25.     During Plaintiffs’ numerous visits to Defendant’s website, Plaintiff encountered

                                 18   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods and

                                 19   services offered to the public and made available to the public on Defendant’s website, and its
                                 20   prior iterations. Due to the widespread access barriers Plaintiff and Class Members encountered

                                 21   on Defendant’s website, Plaintiff and Class Members have been deterred, on a regular basis, from

                                 22   accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on

                                 23   Defendant’s website has deterred Plaintiff and Class Members from visiting Defendant’s brick-

                                 24   and-mortar stores.

                                 25          26.     While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                 26   encountered multiple accessibility barriers for blind or visually-impaired people that include, but

                                 27   are not limited to, the following:

                                 28                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible
                                                                                       8
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 9 of 19



                                  1                    code embedded beneath a graphic or image on a website that is read to a user

                                  2                    by a screen-reader. For graphics or images to be fully accessible for screen-

                                  3                    reader users, it requires that alt-text be coded with each graphic or image so

                                  4                    that screen-reading software can speak the alt-text to describe the graphic or

                                  5                    image where a sighted user would just see the graphic or image. Alt-text does

                                  6                    not change the visual presentation, but instead a text box shows when the

                                  7                    cursor hovers over the graphic or image. The lack of alt-text on graphics and

                                  8                    images prevents screen-readers from accurately vocalizing a description of the

                                  9                    image or graphic. As a result, Plaintiff and Class Members who are blind and

                                 10                    visually-impaired customers are unable to determine what apparel, footwear

                                 11                    and accessories are available for purchase, find Defendants store locations, or

                                 12                    complete any purchases;

                                 13
3055 Wilshire Blvd, 12th Floor




                                                    b. Empty Links that contain No Text causing the function or purpose of the link
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                    to not be presented to the user. This can introduce confusion for keyboard and

                                 15                    screen-reader users;

                                 16                 c. Redundant Links where adjacent links go to the same URL address which

                                 17                    results in additional navigation and repetition for keyboard and screen-reader

                                 18                    users; and

                                 19                 d. Linked Images missing alt-text, which causes problems if an image within a

                                 20                    link does not contain any descriptive text and that image does not have alt-text.

                                 21                    A screen reader then has no content to present the user as to the function of the

                                 22                    link, including information or links for and contained in PDFs.

                                 23          27.    Recently in 2019, Plaintiff attempted to do business with Defendant on

                                 24   Defendant’s   website.    Plaintiff     has   visited   prior   iterations   of    the    website

                                 25   https://www.saksfifthavenue.com/ and also encountered barriers to access on Defendant’s

                                 26   website.

                                 27          28.    Despite past and recent attempts to do business with Defendant on its website, the

                                 28   numerous access barriers contained on the website and encountered by Plaintiff, have denied
                                                                                      9
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 10 of 19



                                  1   Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result of

                                  2   the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing

                                  3   Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class

                                  4   Members have been deterred and impeded from the full and equal enjoyment of goods and

                                  5   services offered in Defendant’s stores and from making purchases at such physical locations.

                                  6                               Defendant Must Remove Barriers to Its Website

                                  7          29.     Due to the inaccessibility of the defendant’s website, blind and visually-impaired

                                  8   customers such as the Plaintiff, who need screen-readers, cannot fully and equally use or enjoy

                                  9   the facilities and services the defendant offers to the public on its website. The access barriers the

                                 10   Plaintiff encountered have caused a denial of Plaintiffs’ full and equal access in the past, and now

                                 11   deter Plaintiff on a regular basis from accessing the website.

                                 12          30.     These access barriers on Defendant’s website have deterred Plaintiff from visiting

                                 13
3055 Wilshire Blvd, 12th Floor




                                      Defendant’s physical locations, and enjoying them equal to sighted individuals because: Plaintiff
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   was unable to find the location and hours of operation of Defendant’s locations on its website,

                                 15   preventing Plaintiff from visiting the locations to view and purchase products and/or services.

                                 16   Plaintiff and Class Members intend to visit the Defendant’s locations in the near future if Plaintiff

                                 17   and Class Members could access Defendant’s website.

                                 18          31.     If the website was equally accessible to all, Plaintiff and Class Members could

                                 19   independently navigate the website and complete a desired transaction, as sighted individuals do.

                                 20          32.     Plaintiff, through Plaintiffs’ attempts to use the website, have actual knowledge of

                                 21   the access barriers that make these services inaccessible and independently unusable by blind and

                                 22   visually-impaired people.

                                 23          33.     Because simple compliance with WCAG 2.0/WCAG 2.1 would provide Plaintiff

                                 24   and Class Members who are visually-impaired consumers with equal access to the website,

                                 25   Plaintiff and Class Members allege that Defendant engaged in acts of intentional discrimination,

                                 26   including, but not limited to, the following policies or practices: constructing and maintaining a

                                 27   website that is inaccessible to visually-impaired individuals, including Plaintiff and Class

                                 28   Members; failing to construct and maintain a website that is sufficiently intuitive so as to be
                                                                                        10
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 11 of 19



                                  1   equally accessible to visually-impaired individuals, including Plaintiff and Class Members; and

                                  2   failing to take actions to correct these access barriers in the face of substantial harm and

                                  3   discrimination to blind and visually-impaired consumers, such as Plaintiff and Class Members,

                                  4   as a member of a protected class.

                                  5          34.     The Defendant uses standards, criteria or methods of administration that have the

                                  6   effect of discriminating or perpetuating the discrimination against others, as alleged herein.

                                  7          35.     The ADA expressly contemplates the injunctive relief that Plaintiff

                                  8   seeks in this action. In relevant part, the ADA requires:
                                             In the case of violations of … this title, injunctive relief shall include an order to
                                  9
                                             alter facilities to make such facilities readily accessible to and usable by
                                 10          individuals with disabilities …. Where appropriate, injunctive relief shall also
                                             include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 11
                                             36.     Because Defendant’s website has never been equally accessible, and because
                                 12
                                      Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a
                                 14
                                      permanent injunction requiring the defendant to retain a qualified consultant acceptable to
                                 15
                                      Plaintiff to assist Defendant to comply with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s
                                 16
                                      website. The website must be accessible for individuals with disabilities who use desktop
                                 17
                                      computers, laptops, tablets, and smartphones.         Plaintiff and Class Members seek that this
                                 18
                                      permanent injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 19
                                      Defendant’s employees and agents who develop the website on accessibility compliance under
                                 20
                                      the WCAG 2.0/WCAG 2.1 guidelines; regularly check the accessibility of the website under the
                                 21
                                      WCAG 2.0/WCAG 2.1 guidelines; regularly test user accessibility by blind or vision-impaired
                                 22
                                      persons to ensure that the defendant’s website complies under the WCAG 2.0/WCAG 2.1
                                 23
                                      guidelines; and develop an accessibility policy that is clearly disclosed on the defendant’s website,
                                 24
                                      with contact information for users to report accessibility-related problems and require that any
                                 25
                                      third-party vendors who participate on the defendant’s website to be fully accessible to the
                                 26
                                      disabled by conforming with WCAG 2.0/WCAG 2.1.
                                 27
                                 28
                                                                                       11
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 12 of 19



                                  1           37.    If Defendant’s website were accessible, Plaintiff and Class Members

                                  2   could independently access information about location addresses and hours, services offered and

                                  3   services available for online purchase.

                                  4           38.    Although Defendant may currently have centralized policies regarding

                                  5   maintaining and operating Defendant’s website, Defendant lacks a plan and policy reasonably

                                  6   calculated to make Defendant’s website fully and equally accessible to, and independently usable

                                  7   by, blind and other visually-impaired consumers.

                                  8           39.    Defendant has, upon information and belief, invested substantial sums

                                  9   in developing and maintaining Defendant’s website and Defendant has generated significant

                                 10   revenue from Defendant’s website. These amounts are far greater than the associated cost of

                                 11   making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also

                                 12   visited prior iterations of the Defendants website https://www.saksfifthavenue.com/ and also

                                 13
3055 Wilshire Blvd, 12th Floor




                                      encountered such barriers.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           40.    Without injunctive relief, Plaintiff and Class Members will continue

                                 15   to be unable to independently use Defendant’s website, violating their rights.

                                 16                                  CLASS ACTION ALLEGATIONS

                                 17           41.    Plaintiff, individually and on behalf of all others similarly situated, seeks to certify

                                 18   a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is initially

                                 19   defined as follows:
                                 20          all legally blind individuals who have attempted to access Defendant’s website by
                                             the use of a screen reading software during the applicable limitations period up to
                                 21          and including final judgment in this action.
                                 22          42.     The California class is initially defined as follows:
                                             all legally blind individuals in the State of California who have attempted to access
                                 23          Defendant’s website by the use of a screen reading software during the applicable
                                 24          limitations period up to and including final judgment in this action.

                                 25          43.     Excluded from each of the above Classes is Defendant, including any entity in
                                 26   which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by
                                 27   Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,
                                 28   successors, and assigns of Defendant. Also excluded are the judge and the court personnel in this
                                                                                        12
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 13 of 19



                                  1   case and any members of their immediate families. Plaintiff reserves the right to amend the Class

                                  2   definitions if discovery and further investigation reveal that the Classes should be expanded or

                                  3   otherwise modified.

                                  4          44.     Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and may

                                  5   properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)

                                  6   of the Federal Rules of Civil Procedure. While the exact number and identities of other Class

                                  7   Members are unknown to Plaintiff at this time, Plaintiff are informed and believes that there are

                                  8   hundreds of thousands of Members in the Class. Based on the number of customers who have

                                  9   visited Defendant’s California stores, it is estimated that the Class is composed of more than

                                 10   10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is

                                 11   estimated that each subclass would have thousands of Members. The Members of the Class are

                                 12   so numerous that joinder of all Members is impracticable and the disposition of their claims in a

                                 13
3055 Wilshire Blvd, 12th Floor




                                      class action rather than in individual actions will benefit the parties and the courts.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          45.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the

                                 15   Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful

                                 16   conduct, as detailed herein.

                                 17          46.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 18   of the Class in that they have no interests antagonistic to those of the other Members of the Class.

                                 19   Plaintiff has retained experienced and competent counsel.

                                 20          47.     Superiority: A class action is superior to other available methods for the fair and

                                 21   efficient adjudication of this controversy. Since the damages sustained by individual Class

                                 22   Members may be relatively small, the expense and burden of individual litigation makes it

                                 23   impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                 24   alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                 25   the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                 26   be no difficulty in the management of this action as a class action. If Class treatment of these

                                 27   claims were not available, Defendant would likely unfairly receive thousands of dollars or more

                                 28   in improper revenue.
                                                                                        13
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 14 of 19



                                  1          48.     Common Questions Predominate: Common questions of law and fact exist as to

                                  2   all Members of the Class and predominate over any questions solely affecting individual

                                  3   Members of the Class. Among the common questions of law and fact applicable to the Class are:

                                  4                      i. Whether Defendant’s website,

                                  5                          https://www.saksfifthavenue.com/, is inaccessible to the visually-impaired

                                  6                          who use screen reading software to access internet websites;

                                  7                      ii. Whether Plaintiff and Class Members have been unable to access

                                  8                          https://www.saksfifthavenue.com/ through the use of screen reading

                                  9                          software;

                                 10                     iii. Whether the deficiencies in Defendant’s website violate the Americans

                                 11                          with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;

                                 12                     iv. Whether the deficiencies in Defendant’s website violate the California

                                 13
3055 Wilshire Blvd, 12th Floor




                                                             Unruh Civil Rights Act, California Civil Code § 51 et seq.;
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      v. Whether, and to what extent, injunctive relief should be imposed on

                                 15                          Defendant to make https://www.saksfifthavenue.com/ readily accessible to

                                 16                          and usable by visually-impaired individuals;

                                 17                     vi. Whether Plaintiff and Class Members are entitled to recover statutory

                                 18                          damages with respect to Defendant’s wrongful conduct; and

                                 19                    vii. Whether further legal and/or equitable relief should be granted by the Court
                                 20                          in this action.

                                 21          49.     The class is readily definable, and prosecution of this action as a Class action will

                                 22   reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                 23   encountered in the management of this litigation which would preclude the maintenance of this

                                 24   matter as a Class action.

                                 25          50.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                 26   relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act on grounds

                                 27   generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

                                 28   with respect to the Class as a whole.
                                                                                      14
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 15 of 19



                                  1          51.     The prerequisites to maintaining a class action for injunctive relief or equitable

                                  2   relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Class

                                  3   predominate over any questions affecting only individual Members; and a class action is superior

                                  4   to other available methods for fairly and efficiently adjudicating the controversy.

                                  5          52.     The prosecution of separate actions by Members of the Class would create a risk

                                  6   of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

                                  7   Additionally, individual actions may be dispositive of the interest of all Members of the Class,

                                  8   although certain Class Members are not parties to such actions.

                                  9          53.     Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

                                 10   seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

                                 11   systematic policies and practices make declaratory relief with respect to the Class as a whole

                                 12   appropriate.

                                 13
3055 Wilshire Blvd, 12th Floor




                                                                                  COUNT I
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq. (On Behalf of

                                 15                       Plaintiff, the Nationwide Class and the California Class)

                                 16          54.     Plaintiff allege and incorporate herein by reference each and every allegation

                                 17   contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully herein.

                                 18          55.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No

                                 19   individual shall be discriminated against on the basis of disability in the full and equal enjoyment
                                 20   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                 21   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                 22   accommodation.” 42 U.S.C. § 12182(a).

                                 23          56.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                 24   includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                 25   or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                 26   privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                 27   demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                 28   services, facilities, privileges, advantages or accommodations”; and “a failure to take such steps
                                                                                       15
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 16 of 19



                                  1   as may be necessary to ensure that no individual with a disability is excluded, denied services,

                                  2   segregated or otherwise treated differently than other individuals because of the absence of

                                  3   auxiliary aids and services, unless the entity can demonstrate that taking such steps would

                                  4   fundamentally alter the nature of the good, service, facility, privilege, advantage, or

                                  5   accommodation being offered or would result in an undue burden”. 42 U.S.C. §

                                  6   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary

                                  7   to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

                                  8   treated differently than other individuals because of the absence of auxiliary aids and services,

                                  9   unless the public accommodation can demonstrate that taking those steps would fundamentally

                                 10   alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being

                                 11   offered or would result in an undue burden, i.e., significant difficulty or expense.” 28 C.F.R. §

                                 12   36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible

                                 13
3055 Wilshire Blvd, 12th Floor




                                      formats, in a timely manner, and in such a way as to protect the privacy and independence of the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

                                 15          57.     Defendant’s store locations are “public accommodations” within the meaning of

                                 16   42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its

                                 17   amenities and services, privileges, advantages, and accommodations in California through its

                                 18   locations and related services, privileges, advantages, and accommodations and its Website,

                                 19   https://www.saksfifthavenue.com/ is a service, privilege, advantage, and accommodation
                                 20   provided by Defendant that is inaccessible to customers who are visually-impaired like Plaintiff.

                                 21   This inaccessibility denies visually-impaired customers full and equal enjoyment of and access

                                 22   to the facilities and services, privileges, advantages, and accommodations that Defendant made

                                 23   available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,

                                 24   42 U.S.C. § 12181 et seq., in that Defendant denies visually-impaired customers the services,

                                 25   privileges, advantages, and accommodations provided by https://www.saksfifthavenue.com/.

                                 26   These violations are ongoing.

                                 27
                                 28
                                                                                       16
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 17 of 19



                                  1          58.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                  2   Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

                                  3   U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                  4   and Class Members; maintains the website in this inaccessible form; and has failed to take

                                  5   adequate actions to correct these barriers even after being notified of the discrimination that such

                                  6   barriers cause.

                                  7          59.        Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

                                  8   and incorporated therein, Plaintiff requests relief as set forth below.

                                  9                                                COUNT II

                                 10    Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq. (On Behalf of

                                 11                                     Plaintiff and the California Class)

                                 12          60.        Plaintiff allege and incorporate herein by reference each and every allegation

                                 13
3055 Wilshire Blvd, 12th Floor




                                      contained in paragraphs 1 through 53, inclusive, of this Complaint as if set forth fully herein.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          61.        Defendant’s locations are “business establishments” within the meaning of the

                                 15   California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the

                                 16   sale of its services in California through its store’s locations and related services and

                                 17   https://www.saksfifthavenue.com/ is a service provided by Defendant that is inaccessible to

                                 18   customers who are visually-impaired like Plaintiff and Class Members. This inaccessibility denies

                                 19   visually-impaired customers full and equal access to Defendant’s facilities and services that
                                 20   Defendant makes available to the non-disabled public. Defendant is violating the Unruh Civil

                                 21   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-impaired

                                 22   customers the services provided by https://www.saksfifthavenue.com/.

                                 23   These violations are ongoing.

                                 24          62.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 25   Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                 26   Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                 27   Class Members; maintains the website in this inaccessible form; and has failed to take adequate

                                 28   actions to correct these barriers even after being notified of the discrimination that such barriers
                                                                                        17
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 18 of 19



                                  1   cause.

                                  2            63.   Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                  3   et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                  4   the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                  5   violation of the right of any individual under the ADA shall also constitute a violation of the

                                  6   Unruh Civil Rights Act.

                                  7            64.   The actions of Defendant were and are in violation of the Unruh Civil Rights Act,

                                  8   California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to

                                  9   injunctive relief remedying the discrimination.

                                 10            65.   Plaintiff and Class Members are also entitled to statutory minimum damages

                                 11   pursuant to California Civil Code § 52 for each and every offense.

                                 12            66.   Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and

                                 13
3055 Wilshire Blvd, 12th Floor




                                      costs.
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            67.   Plaintiff and Class Members are also entitled to a preliminary and permanent

                                 15   injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code

                                 16   § 51 et seq., and requiring Defendant to take the steps necessary to make

                                 17   https://www.saksfifthavenue.com/ readily accessible to and usable by visually-impaired

                                 18   individuals.

                                 19                                       PRAYER FOR RELIEF
                                 20            WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully

                                 21   requests that the Court enter judgment in his favor and against Defendant as follows:

                                 22            A.    For an Order certifying the Nationwide Class and California Class as defined

                                 23                  herein and appointing Plaintiff and his Counsel to represent the Nationwide Class

                                 24                  and the California Class;

                                 25            B.    A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                 26                  (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                 27                  violating the Unruh Civil Rights Act and ADA and requiring Defendant to take

                                 28
                                                                                        18
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:19-cv-03712-JCS Document 1 Filed 06/26/19 Page 19 of 19



                                  1                   the steps necessary to make https://www.saksfifthavenue.com/ readily accessible

                                  2                   to and usable by visually-impaired individuals;

                                  3           C.      An award of statutory minimum damages of $4,000 per offense per person

                                  4                   pursuant to section 52(a) of the California Civil Code.

                                  5           D.      For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),

                                  6                   52.1(h), and 42 U.S.C. § 12205;

                                  7           E.      For pre-judgment interest to the extent permitted by law;

                                  8           F.      For costs of suit; and;

                                  9           G.      For such other and further relief as the Court deems just and proper.

                                 10                                      DEMAND FOR JURY TRIAL

                                 11           Plaintiff, individually and on behalf of all others similarly situated, hereby demands a jury

                                 12   trial for all claims so triable.

                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Dated: June 26, 2019                                   Respectfully Submitted,

                                 15
                                                                                             /s/ Thiago M. Coelho
                                 16                                                          Thiago M. Coelho
                                 17                                                          Bobby Saadian
                                                                                             WILSHIRE LAW FIRM
                                 18                                                          Attorneys for Plaintiff and
                                                                                             Proposed Class
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                        19
                                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
